Mr. Justice Waterman delivebed the opinion op the Coubt. It appears that the writ issued upon the attachment in aid was served upon each of the appellants July 11, 1895, tAventy-five days before the August term, to which said writ Avas returnable. The personal service upon appellants of the writ issued upon the attachment in aid, gave the court jurisdiction to render against them a personal judgment. The statute, Sec. 34 of Chap. 11, R. S., after providing for attachments in aid and the issue of Avrits thereon, declares that, “ Avhen the defendant has been served with the writ, or appears to the action, the judgment shall have the same force and effect as in suits commenced by summons, and execution may issue thereon, not only against the property attached, but the other property of the defendant.” “ The writ ” mentioned is any writ issued in the attachment proceeding; manifestly, it can not mean the writ issued in a suit begun by summons, because the language is that the writ “ shall have the same force and effect as in suits commenced by summons.” The court was authorized by the service had July 11th, to render judgment August 9th. As to the appearance of the defendants August 7th, counsel say such appearance did not authorize, at the August term, a judgment against the parties appearing. As to which, see Crandall v. Birge, 61 Ill. App. 237. In Baldwin v. McClelland, 152 Ill. 42, in an attachment proceeding, no personal service having been had, on an appearance at the September term, a personal judgment rendered at such term was sustained. The judgment of the Superior Court is affirmed.